Name: COMMISSION REGULATION (EEC) No 2796/93 of 12 October 1993 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  accounting;  cooperation policy;  economic policy
 Date Published: nan

 No L 255/113. 10 . 93 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2796/93 of 12 October 1993 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 5 (5) thereof, Whereas Article 12b (2) of Commission Regulation (EEC) No 3061 /84 of 31 October 1984 laying down detailed rules for the application of the system of production aid for olive oil (3), as last amended by Regulation (EEC) No 2564/93 (4), lays down the time limits for the payment of the balance of aid to producers whose average produc ­ tion is at least 500 kg of oil and for payment of the aid to small producers ; Whereas, because of the time required to carry out the relevant checks in certain remote areas of Greece, and for administrative reasons, in Portugal and in Spain, the time limits should be extended as an exceptional measure for the period strictly necessary for payment in Greece of the outstanding amounts ; Whereas the measures provide for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 12b of Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . in paragraph 1 , the following subparagraph is added : 'However, Greece and Portugal are authorized to pay the aid for the 1992/93 marketing year by 15 October 1993 at the latest' ; 2. in paragraph 2, the second subparagraph is amended as follows : 'However, Greece, Portugal, Italy and Spain shall be authorized to pay the balance of the aid for the 1991 /92 marketing year by 15 October 1993 at the latest.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 215, 30 . 7. 1992, p. 1 . 0 OJ No L 288, 1 . 11 . 1984, p. 52. 0 OJ No L 235, 18 . 9 . 1993, p. 22.